Dm Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
/FERNANDO A AYALA/Examiner, Art Unit 3724                                                                                                                                                                                                        
/EVAN H MACFARLANE/Examiner, Art Unit 3724